--------------------------------------------------------------------------------

EXHIBIT 10.56
 
EXECUTION COPY




TRADEMARK LICENSE AGREEMENT




This TRADEMARK LICENSE AGREEMENT (this “Agreement”), is made and effective as of
the 31st day of March, 2008 (the “Effective Date”), by and between SaluMedica,
LLC, a Georgia limited liability company (“Licensor”), and MiMedx, Inc., a
Florida corporation (“MiMedx”; and, together with any subsidiary, parent,
affiliate, or successor-in-interest of MiMedx, “Licensee”).


RECITALS:


A.           Licensor and Licensee (in particular, MiMedx Group, Inc., the
parent company of MiMedx) have entered into that certain Investment Agreement of
even date herewith (the “Investment Agreement”) pursuant to which, among other
things, Licensor has subscribed for the “Closing Shares” (as defined in the
Investment Agreement) in exchange for the license and other rights granted by
Licensor to Licensee in this Agreement and a Technology License Agreement of
even date herewith (the “Technology License”);


B.            Licensor is the owner of certain intellectual property rights with
regard to certain biomaterials known as Salubria™ biomaterials, and certain of
those intellectual property rights are included in the Trademark Portfolio (as
defined hereinafter); and


C.            Licensee is desirous of obtaining and commercializing such
intellectual property rights under the terms set forth herein;


TERMS OF AGREEMENT:


NOW THEREFORE, in consideration of ten U.S. dollars ($10.00) in hand paid, the
Closing Shares, the execution and delivery on the date hereof of the Technology
License, the premises, which are incorporated and made part of this Agreement by
this reference, and the promised performance of each of the parties of the terms
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, mutually agree as follows:


I.  Grant of License


1.1           Licensor hereby grants to Licensee an exclusive, fully-paid,
worldwide, royalty-free, perpetual, irrevocable, and non-terminable (except as
provided herein) license (the “License”), with the right to sublicense, to use
the trademark(s) and associated trademark registration(s) listed in Exhibit “A”
(the “Trademark Portfolio”) in connection with the “Field of Use” (as defined in
the Technology License, and referred to herein as the “Licensed Field of Use”).

 
Page 1 of 9

--------------------------------------------------------------------------------

 

1.2           This Agreement will terminate upon the occurrence of the first of
the following events:


(a)           Licensee may terminate this Agreement upon thirty (30) days’ prior
written notice;


(b)           This Agreement shall automatically terminate if Licensee files for
bankruptcy protection, and in such event Licensor may, at its own discretion,
elect to assume or cancel any sublicenses that Licensee has granted under this
Agreement; and


(c)           This Agreement shall automatically terminate, on an asset-by-asset
basis, if Licensee abandons use of any asset in the Trademark Portfolio.  In the
event that Licensee elects to affirmatively abandon use of any asset in the
Trademark Portfolio, it shall provide Licensor with written notice of such
election.


1.3           Licensee may sublicense its rights under this Agreement provided
that the sublicense includes a written agreement that imposes substantially the
same obligations on the sublicensee, and grants both Licensor and Licensee the
same rights of trademark protection, as those stated in Article III of this
Agreement.  Licensee will promptly provide Licensor with written notice of any
such sublicense.


1.4           Licensor may not use, license, assign, or otherwise transfer any
rights to the Trademark Portfolio within the Licensed Field of Use.


1.5           Licensor may assign or collateralize this Agreement, in whole or
in part, and will promptly provide Licensee with written notice of any such
agreement.


1.6           Licensee may assign or collateralize this Agreement, in whole or
in part, and will promptly provide Licensor with written notice of any such
agreement.


1.7           In the event that Licensor elects to abandon any assets in the
Trademark Portfolio, then Licensee may elect to receive an assignment of that
asset, subject to any sublicenses that Licensor has granted to third parties in
that asset, at no cost to Licensee.


1.8           In the event that Licensor files for bankruptcy protection, then
Licensee may elect to receive an assignment of the Trademark Portfolio, subject
to any sublicenses that Licensor has granted to third parties in the Trademark
Portfolio, at no cost to Licensee.

 
Page 2 of 9

--------------------------------------------------------------------------------

 

II.  Fully Paid


2.1           The License granted to Licensee in this Agreement is fully paid
and may not be rescinded.


III.  Protection of Trademark Rights


3.1           Licensor will have the right and responsibility to maintain and
renew the trademark registrations(s) in the Trademark Portfolio at its sole cost
and discretion.


3.2           Licensee will promptly notify Licensor if it becomes aware of any
entity that is apparently infringing an asset in the Trademark Portfolio.


3.3           Licensor will promptly notify Licensee if it becomes aware of any
entity that is apparently infringing an asset in the Trademark Portfolio.


3.4           Neither party will be required by this Agreement to become a party
to any adversarial proceeding including, by way of example, any dispute,
litigation, arbitration, mediation, administrative proceeding, or regulatory
proceeding.


3.5           Licensor will have the first right to elect to enforce or defend
the assets in the Trademark Portfolio outside the Licensed Field of Use at its
sole cost and retain any and all proceeds and other benefits resulting from such
enforcement.


3.6           Each party will provide reasonable cooperation in connection with
any adversarial proceeding conducted by the other party involving any asset in
the Trademark Portfolio including, by way of example, producing documents,
answering interrogatories, and sitting for depositions, at no cost to the other
party other than recovery of its actual out-of-pocket expenses directly incurred
in providing such cooperation.


3.7           In the event that Licensor determines that it will not enforce or
defend any right in the Trademark Portfolio outside the Licensed Field of Use
after receiving sixty (60) days written notice of an apparent infringement,
then, subject to any sublicenses that Licensor has granted to third parties,
Licensee may elect to enforce such right in its own name and at its sole cost
for past, presently occurring, and future infringements and retain any and all
proceeds and other benefits resulting from such enforcement.  In the event that
Licensee elects to enforce trademark rights under this paragraph, then Licensor
will assign the subject trademark(s) and trademark registration(s) to Licensee
subject to an exclusive license (subject to any sublicenses to third parties
that Licensor may have granted) back to Licensor for use of the Trademark
Portfolio outside the Licensed Field of Use.


3.8           Licensee will have the first right to elect to enforce or defend
the assets in the Trademark Portfolio within the Licensed Field of Use at its
sole cost and retain any and all proceeds and other benefits resulting from such
enforcement.

 
Page 3 of 9

--------------------------------------------------------------------------------

 

3.9           In the event that Licensee determines that it will not enforce or
defend any right in the Trademark Portfolio within the Licensed Field of Use
after receiving sixty (60) days written notice of an apparent infringement
within the Licensed Field of Use, then Licensor may elect to enforce such right
in its own name and at its sole cost for past, presently occurring, and future
infringements and retain any and all proceeds and other benefits resulting from
such enforcement.


3.10          Licensee will only use the assets in the Trademark Portfolio in
the Licensed Field of Use and in accordance with applicable federal, state, and
local laws, and administrative regulations.


3.11          Upon reasonable notice and conditions, Licensor will have the
right to inspect all records in the possession of Licensee pertaining to the
quality of any goods or services provided by Licensee under the Trademark
Portfolio including, without limitation, records pertaining to any complaints,
civil litigation, regulatory, or law enforcement activity.


3.13          In the event that Licensor determines in good faith that the goods
or services provided by Licensee under the Trademark Portfolio, or the use of
the Trademark Portfolio by Licensee in advertising or other publicly available
materials, is objectionable to Licensor for any reason whatsoever, Licensor will
provide Licensee with timely notice of the objectionable circumstances.  If
Licensor believes that the objectionable circumstances can be cured, Licensor
will advise Licensee of the steps that it may elect to undertake to cure the
objectionable circumstances.


3.14          Any party found by a court of competent jurisdiction (or the
selected authority should the parties elect alternative dispute resolution) to
be in breach of this Agreement will pay the other party’s reasonable costs and
attorneys’ fee incurred in connection with enforcing this Agreement.
 
IV.  Warranties and Indemnities


4.1           Licensor represents and warrants that it reasonably believes
itself to be the sole owner of all of the assets in the Trademark Portfolio.


4.2           Licensor represents and warrants that it has not conveyed any
right or interest in the Trademark Portfolio to any other party.


4.3           Licensor represents and warrants that it has obtained all
corporate, member, and/or shareholder authorization(s) and has an unencumbered
legal right to enter into and perform as required by this Agreement.


4.4           Licensee represents and warrants that it has obtained all
corporate, member, and/or shareholder authorization(s) and has an unencumbered
legal right to enter into and perform as required by this Agreement.

 
Page 4 of 9

--------------------------------------------------------------------------------

 

4.5           LICENSOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND AS TO THE
VALIDITY OF ANY ASSET IN TRADEMARK PORTFOLIO, WHETHER OR NOT ANY ASSETS
DESCRIBED IN THE TRADEMARK PORTFOLIO DO OR DO NOT INFRINGE ANY TRADEMARK,
COPYRIGHT, OR OTHER RIGHT OF ANY THIRD PARTY, WHETHER OR NOT ANY ASSETS IN THE
TRADEMARK PORTFOLIO ARE MERCHANTABLE FOR ANY PURPOSE.


4.6           Licensee shall indemnify, hold harmless, and defend Licensor with
respect to any claim or cause of action arising out of publication, advertising,
or use of any asset in the Trademark Portfolio; or manufacture, use, sale, or
importation of any product or process under any asset in the Trademark
Portfolio, by Licensee or its sublicensees, including, without limitation,
advertising injury, personal injury, product liability, medical malpractice, or
loss or damage to medical or other data.


4.7           Licensee shall indemnify, hold harmless, and defend Licensor with
respect to any right, claim, or cause of action arising out of sublicensing or
assignment by Licensee of any right in the Trademark Portfolio.


4.8           Licensor shall indemnify, hold harmless, and defend Licensee with
respect to any claim or cause of action arising out of publication, advertising,
or use of any asset in the Trademark Portfolio; or manufacture, use, sale, or
importation of any product or process under any asset in the Trademark
Portfolio, by Licensor or its sublicensees (other than Licensee and its
sublicensees), including, without limitation, advertising injury, personal
injury, product liability, medical malpractice, or loss or damage to medical or
other data.


4.9           Licensor shall indemnify, hold harmless, and defend Licensee with
respect to any right, claim, or cause of action arising out of sublicensing or
assignment by Licensor of any right in the Trademark Portfolio to any party
other than Licensee.


V.  Miscellaneous


5.1           All notices, consents, waivers, requests, instructions, or other
communications required or permitted hereunder shall be in writing or by written
electronic transmission, and shall be deemed to have been duly given if (a)
delivered personally (effective upon delivery), (b) sent by a reputable,
established international courier service that guarantees delivery within three
(3) business days (effective upon receipt), (c) mailed by certified mail, return
receipt requested, postage prepaid (effective upon receipt), or (d) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment (effective upon receipt), addressed as follows (or to such other
address as the recipient may have furnished for the purpose pursuant to this
Section 5.1):
 
Page 5 of 9

--------------------------------------------------------------------------------


 
If to Licensor:


SaluMedica, LLC
4451 Atlanta Road, S.E., Suite 138
Smyrna, Georgia 30080
Attention: Robert R. Singer
Facsimile: (404) 589-1737
Email: bobby.singer@salumedica.com


With a copy (which shall not constitute notice) to:


Randall W. Johnson, Esq.
Ledbetter Johnson Wanamaker, LLP
1175 Peachtree Street N.E.
100 Colony Square, Suite 1100
Atlanta, Georgia  30361
Facsimile: (404) 835-9450
Email: rjohnson@ljwlaw.com


If to Licensee:


MiMedx, Inc.
1234 Airport Road, Suite 105
Destin, Florida  32541
Attention:  Steve Gorlin, Chairman
Facsimile:  (805) 650-2213
Email: sgorlin@gorlincompanies.com


With a copy (which shall not constitute notice) to:


G. Donald Johnson, Esq.
Womble Carlyle Sandridge & Rice, PLLC
1201 West Peachtree Street, Suite 3500
Atlanta, Georgia 30309
Facsimile: (404) 870-4878
Email: DJohnson@wcsr.com


Changes to the above notification addresses may be made by notice to the parties
in the manner set forth above.


5.2           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, supersedes all previous
express or implied promises or understandings related to the subject matter of
hereof, and may not be varied, amended, or supplemented except by a writing of
even or subsequent date executed by both parties and containing express
reference to this Agreement.  The parties acknowledge the existence of a
contemporaneously executed Technology License and a contemporaneously executed
Investment Agreement that are not altered or superseded by the present
Agreement, and that this Agreement is not altered or superseded by the
Technology License or the Investment Agreement.

 
Page 6 of 9

--------------------------------------------------------------------------------

 

5.3           The failure of either party to enforce at any time any of the
provisions of this Agreement, or any rights in respect thereto, will in no way
be considered a waiver of such provisions, rights, or elections with respect to
subsequent events or in any way to affect the validity and the enforceability of
this Agreement.


5.4           In the event that any provision of this Agreement is declared
invalid or legally unenforceable by a court of competent jurisdiction from which
no appeal is or can be taken, the invalid provision will be deemed replaced by a
similar but valid and legally enforceable provision as near in effect as the
invalid or legally unenforceable provision, and the remainder of this Agreement
will be deemed modified to conform thereto and will remain in effect.


5.5           This Agreement will be binding upon and inure to the benefit of
the parties and their respective heirs, successors, and permitted assigns.


5.6           Each party acknowledges that it has been represented by counsel in
connection with the negotiation and drafting of this Agreement and that no rule
of strict construction shall be applied to either of them as the drafter of all
or any part of this  Agreement.


[Signature Page Follows]

 
Page 7 of 9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Trademark License
Agreement in duplicate, each of which constitutes an original, to be effective
as of the Effective Date.



 
LICENSOR:
 
LICENSEE:
     
SaluMedica, LLC
 
MiMedx, Inc.
           
By: /s/ Robert R. Singer
 
By: /s/ Matthew J. Miller
Name: Robert R. Singer
 
Name: Matthew J. Miller
Title: President
 
Title: Executive Vice President


 
Page 8 of 9

--------------------------------------------------------------------------------

 

EXHIBIT “A”




United States Trademark Registrations


1.           SALUBRIA, and U.S. Trademark Registration No. 2,588,889


2.           SaluMedica
 
 
Page 9 of 9

--------------------------------------------------------------------------------